CONTAINER TOP WITH REMOVABLE SEAL

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
Applicant’s request for reconsideration filed on September 30, 2021, is acknowledged.  Claims 1, 28, 36, 38, 41, 43, 45, 47, 49, 51, 53, 55, and 57 were amended.  A terminal disclaimer was filed.
 
Note
The examiner called Applicant on October 28, 2021, to suggest contacting the Patents Ombudsman (855-559-8589; https://www.uspto.gov/patents/ombudsman-program ) to help resolve the outstanding matters in this application.  (The double patenting rejections are currently the only impediment to allowance, beyond one remaining rejection under 35 U.S.C. 112 [see below], but Applicant’s terminal disclaimers have been disapproved so far.)  The present final rejection must be made, as these rejections have not been overcome, but the examiner would consider acting on the application in after-final status if the rejections were properly addressed.

Double Patenting
The terminal disclaimer filed on October 1, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,131,477 has been reviewed and is NOT accepted.
This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).
It should be noted that applicant is not required to pay another disclaimer fee as set forth in 37 CFR 1.20(d) when submitting a replacement or supplemental terminal disclaimer.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,131,477 (“the patent”). Although the the limitations of the instant claims are encompassed by those of the patent.

Claim Objections
The objections to claims 1, 28, 38, 43, 45, 49, 51, 55, and 57 are withdrawn because the claims have been amended to correct informalities.

Claim Rejections—35 USC §112
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, of claims 36, 41, and 53 are withdrawn because these claims have been amended to correct indefinite subject matter.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 47 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
(Claim 47 was previously rejected for the same reason as for claims 36, 41, and 53.  All of these latter claims were amended as suggested to overcome the rejections, by reciting that the outlet is “hermetically sealed”.  However, it appears that by typographical error claim 47 was amended such that “hermetically” appears in strikethrough rather than underlined, such that this word has still not been added to the claim.)
Claim 47 recites that the occlusion of the outlet is such that the outlet is sealed.  As the commonly accepted meaning of “occlude” is “Stop, close up, or obstruct (an opening, orifice, or passage)” (Lexico dictionary, “block,” noun, definition 1; https://www.lexico.com/definition/occlude), it is not entirely clear that the recitation that the outlet is sealed in claim 47 necessarily and strictly further limits the recitation that the in-mold lidding film occludes the outlet in the corresponding independent claims, as the latter already indicates at least a substantial degree of sealing.
As one possible remedy, if claim 47 were instead amended to recite that the outlet is “hermetically sealed”, for instance (such a recitation having clear support in the original disclosure), this would be considered to further limit the recitations of the independent claim in compliance with 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The claims would be allowable if the double patenting rejections and the rejection under 35 U.S.C. 112(d) are overcome, because the prior art does not teach a molded article or container as claimed comprising a dispenser defining an outlet and an in-mold lidding film coupled to the dispenser such that the in-mold lidding film occludes the outlet, and an upper surface of the film is co-planar with an upper surface of the dispenser, or an edge of the film, in the thickness dimension, is coupled to the dispenser.  While Smolko (US 2009/0230079), Raniwala (US 2004/0265447), and Eibner et al. (US 4,863,051) as previously made of record teach articles having features in common with the claimed invention, the caps of these references are irreversibly sealed by the films to contain the contents of the container, such that the caps cannot be considered a dispenser defining an outlet.

Response to Arguments
Applicant’s arguments filed September 30, 2021, have been fully considered.  The rejections under 35 U.S.C. 112 of claims 36, 41, and 53 have been withdrawn due to Applicant’s amendments, but the amendment to claim 47 does not overcome this rejection, as explained above.  With respect to the double patenting rejections, the examiner understands Applicant’s unusual circumstances, but unfortunately the decision to approve a terminal disclaimer or a power of attorney is not in the examiner’s hands.  The examiner suggests contacting the Patents Ombudsman for help with these problems.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745